Citation Nr: 0718939	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound of the right 
thigh, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He was wounded in action in Korea several 
times. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

In a December 1955 rating decision, service connection was 
granted for residuals of a shell fragment wound of the right 
thigh; a 10 percent disability rating was assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5313.

In the March 2002 rating decision, an increased disability 
rating was denied.  
The veteran perfected an appeal of that denial.  In November 
2003, the Board remanded the claim for further development.  
In a July 2005 rating decision, a 30 percent disability 
rating for residuals of a shell fragment wound of the right 
thigh was assigned.  

In January 2006, the Board denied an increased rating for 
residuals of a shell fragment wound of the right thigh.  The 
veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court) which, by means of a December 2006 Order issued 
pursuant to a Joint Motion for Remand which was entered into 
by representatives of the Secretary of VA and the veteran, 
remanded the case to the Board with instructions, as set 
forth in the Joint Motion, for the Board to address certain 
matters.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue no longer on appeal

In the July 2005 rating decision, a separate 10 percent 
disability rating for a symptomatic scar of the right thigh 
was assigned.  In January 2006, the Board remanded the issue 
of an increased rating for the scar for further development.  
That was accomplished, and in September 2006, the Board 
denied an increased rating for the scar.  That issue is no 
longer in appellate status.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

The Joint Motion reflects that the residuals of the of a 
shell fragment wound of the right thigh involve not only 
Muscle Group XIII but also Muscle Group XIV, specifically the 
vastus lateralis and vastus medialis.  The Joint Motion shows 
that the Board is to consider the matter of separate ratings 
for the injuries to Muscle Groups XIII and XIV.  
Additionally, the Joint Motion indicates that the Board is to 
address whether various orthopedic symptoms in the right hip 
and knee are related to the muscle injuries and whether a 
separate rating is warranted for nerve impairment.  

The medical evidence now of record does not supply answers to 
he questions posed in the Joint Motion.  A current medical 
examination is necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected 
residuals of the of a shell fragment 
wound of the right thigh.  The examiner 
should review the veteran's claims file.  
The examiner should determine what 
symptomatology is associated with muscle 
damage to both Muscle Group XIII and 
separately what symptomatology is 
associated with muscle damage to Muscle 
Group XIV.  The examiner should also 
discuss whether any right hip and knee 
symptomatology is related to the service 
connected residuals of the shell fragment 
wound of the right thigh.  The examiner 
should also comment on any neurological 
impairment caused by the service-
connected disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for an increased rating for his 
service-connected residuals of the of a 
shell fragment wound of the right thigh, 
taking into consideration the 
instructions contained in the Joint 
Motion.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


